Citation Nr: 1420476	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-43 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Chapter 33 of Title 38, United States Code (Post 9/11 GI Bill) educational assistance benefits in the calculated amount of $4,150.80, to include whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from September 2002 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 award action of the Muskogee Education Center (EC), which created the overpayment at issue, and a May 2010 decision by the Committee on Waivers and Compromises (COWC), which denied waiver of recovery of the overpayment.  


FINDINGS OF FACT

1.  In July 2009, the Veteran enrolled in a program of education for the period from August 17, 2009, to December 4, 2009, for which she was entitled to receive assistance under the Post-9/11 GI Bill.  

2.  On August 13, 2009, prior to the beginning of the term, the RO was notified by the school certifying official that the Veteran had withdrawn from all of her classes.

3.  Pursuant to the Post-9/11 GI Bill, the Veteran was awarded monthly housing allowance payments totaling $4,150.80 for the originally certified Fall 2009 term.  

4.  In January 2010, the RO retroactively terminated the Veteran's educational assistance effective August 17, 2009, resulting in the creation of an overpayment in the amount of $4,150.80, based on the school's August 2009 certification that she had withdrawn from all classes.  

5.  Although the RO erroneously paid the Veteran a housing allowance for the Fall 2009 term, the Veteran should have known that she was not entitled to receive the benefit.  

6.  While the Veteran's fault was significantly outweighed by VA fault in the creation of the overpayment, she was unjustly enriched by the amount of the overpayment, recovery of the debt would not defeat the purpose for which VA benefits are authorized, and the appellant did not detrimentally rely on the erroneous payments.

7.  It would not cause financial hardship to require repayment of $2,000.00 of the debt, and it has not been otherwise shown to be inequitable to require repayment of $2,000.00 of the debt.  

8.  Recovery of the remaining $2,150.80 of the overpayment would be inequitable.  


CONCLUSIONS OF LAW

1.  An overpayment of Chapter 33 (Post-9/11 GI Bill) educational assistance benefits in the calculated amount of $4,150.80 was properly created and assessed against the Veteran.  38 U.S.C.A. §§ 3313, 5112; 38 C.F.R. §§ 21.9510, 21.9620, 21.9635, 21.9640 (2013).    

2.  Recovery of $2,000.00 of the overpayment would not be against the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2013).

3.  Recovery of the remaining $2,150.80 of the overpayment would be against the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2013).  Additionally, the notice and duty to assist provisions of the VCAA do not apply to claims involving waiver of recovery of overpayments.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In any event, essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).    

In July 2009, the Veteran applied for educational assistance benefits under Chapter 33 (Post-9/11 GI Bill) for pursuit of a program of education at Mohave Community College, beginning in August 2009.  On July 16, 2009, she was furnished a Certificate of Eligibility by VA for an approved program of education under the Post-9/11 GI Bill, and she was informed that she was entitled to receive 100% of the benefits payable under that program.

On July 23, 2009, the RO received an enrollment certification from the school, certifying the Veteran's enrollment in 12 credit hours for the period beginning August 17, 2009, and ending December 4, 2009.  On August 11, 2009, the Veteran's award of chapter 33 educational assistance for that term was approved by VA.  Her educational assistance award included a housing allowance of $1,153, paid on a monthly basis, and prorated for partial months.  See 38 38 C.F.R. § 21.9640(b)(1).  

On August 13, 2009, the RO was notified by the school certifying official that the Veteran had withdrawn from all classes before the beginning of the term.

On August 22, 2009, the RO sent the Veteran a letter informing her that she had been awarded education benefits under the Post-9/11 GI Bill for the period from August 17, 2009, to December 4, 2009.  She was informed that a tuition and fees payment to the school had been issued, and that she was entitled to a monthly housing allowance of $1,153.  In September 2009, the school returned the tuition payment for the Fall 2009 term to VA; thus, that amount is not at issue.  

In January 2010, the school processed the withdrawal from the Fall 2009 term, which resulted in the creation of an overpayment in the amount of $4,150.80.  This amount represented the housing allowance she had been paid for the Fall 2009 term.  Educational assistance, including housing allowance, will paid for pursuit, during a certified enrollment period, towards the objective of an approved program of education.  See 38 U.S.C.A. § 3313; 38 C.F.R. §§ 21.9510, 21.9620.  Since the Veteran withdrew from all classes prior to the beginning of the term, she was not entitled to educational assistance, including the housing allowance, for the Fall 2009 term.  Thus, she received a total of $4150.80 of VA educational assistance, in the form of housing allowance, for a period during which she was not enrolled in school.

However, the Veteran contends that the overpayment was due to sole administrative error.  When an administrative error or error in judgment by VA is the sole cause of an erroneous award, the award will be reduced or terminated effective the date of last payment.  38 C.F.R. § 21.9635(r)(1).  In such cases, there is no properly created overpayment, and no valid debt.  However, where an erroneous award is based on an act of commission or omission by a payee or with the payee's knowledge, the effective date of the discontinuance of the erroneous payment is the date the award became erroneous, but not earlier than the date entitlement ceased.  Jordan v. Brown, 10 Vet.App. 171, 174 (1997); see 38 U.S.C.A. § 5112(b)(9); 38 C.F.R. § 3.500(b).  In Jordan, the Court also found that sole administrative error was not present if the payee knew, or should have known, that the payments were erroneous.  Thus, sole administrative error requires both error on the part of VA, and that the payee neither knew, nor should have known, that the payments were erroneous.

Here, the Veteran claims that she was unaware that the payments were erroneous.  She states that she was told by the school certifying official, when she questioned her continued payments, that if she was receiving them, she must be entitled to them.  However, the school certifying official is an employee of the school, and not VA, and any erroneous or misleading information provided by that individual is not error on the part of VA.  

In the August 2009 award letter, which notified her of the award of educational assistance for the Fall 2009 term, she was informed, in pertinent part, that she would receive $1,153 a month in housing allowance for each full month of training during the certified enrollment period, as well as a prorated amount for any partial months of training.  She was told that she must promptly notify her school veterans' certifying official and VA if there was any change in her enrollment.  She was told that, generally, VA could not pay for courses she did not attend.  Moreover, she was told that she was responsible for all debts resulting from reductions or terminations in her enrollment.  Given this notice, even if she did not actually know, she should have known that the payments of educational assistance, including housing allowance, for the Fall 2009 term were erroneous because she was not enrolled in any classes.  Because she should have known that the payments that she retained were erroneous, the overpayment was not solely due to administrative error.  As a consequence, the overpayment of educational assistance in the amount of $4,150.80 was properly created, and constitutes a valid debt owed VA.  As the law and not the evidence is dispositive as to this issue, it must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).   

Turning to the matter of waiver of recovery of the overpayment, initially, in view of the time that has elapsed since the creation of the debt, the Board notes that waiver consideration may be given for a debt which has been recovered.  38 C.F.R. § 1.967(a).  

There is no indication of fraud, misrepresentation, or bad faith on the part of the appellant in the creation of the overpayment.  In such circumstances, recovery of an overpayment shall be waived where recovery of the overpayment would be against equity and good conscience.  38 C.F.R. §§ 1.962, 1.963(a).  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  Id.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.  Id.  In making this determination, the facts and circumstances in a particular case must be carefully.  

In applying the "equity and good conscience" standard to a case, the factors to be considered by the adjudicator are: (1) whether actions of the debtor contributed to the creation of the debt, (2) weighing the fault of the debtor against any fault attributable to VA; (3) financial hardship, i.e., whether collection would deprive the debtor or the debtor's family of basic necessities, (4) whether recovery of the debt would nullify the objective for which benefits intended, (5) unjust enrichment, i.e., whether failure to make restitution would result in unfair gain to the debtor, and (6) whether the debtor has changed position to his detriment due to his reliance upon the receipt of VA benefits.  38 C.F.R. § 1.965(a).  Moreover, all listed elements of equity and good conscience must be considered in a waiver decision.  See Ridings v. Brown, 6 Vet.App. 544 (1994). 

With respect to fault, the primary fault in the creation of the overpayment lies with VA.  Notification of the Veteran's withdrawal from all classes was received at VA prior to the beginning of classes; indeed, it was received before she was notified of the award of benefits for the term.  The Veteran's fault is limited to retaining these benefits when she should have known she was not entitled to them.  She states that her family was experiencing financial hardship at that time, and as noted above, that she received information from the school's Veterans' service officer (who is not a VA employee) which led her to believe that she was entitled to the benefit.  Thus, the Board finds that VA fault substantially exceeds the Veteran's fault in the creation of the debt.    

As to financial hardship, the Veteran submitted two financial status reports, one in February 2010, and one in July 2010.  These reports contain some significant differences in both income and expenses, although some of this appears to be due to lack of knowledge on the part of the Veteran as to how to complete the form.  For instance, car insurance was included in installment contracts and other debts, rather than as an expense.  Both financial status reports reveal a high level of debt, and debts to the government are expected to be accorded the same preference as other debts.  Nevertheless, the bulk of the debt consists of student loans, most of which were incurred by her husband, as well as a car payment, rather than general consumer debt.  

On both forms, she reported a substantial positive monthly balance in income over expenses, yet she was past due on several of her debts.  As an example, on the July 2010 form, she reported a past-due debt the amount of $441.95, and stated that this debt must be paid in full, but that she was trying to set up a payment plan to pay it back.  However, she also reported that the monthly family net income was $486.98 higher than the monthly family expenses, which would indicate she could easily repay the loan in a single payment.  However, in reviewing the file as a whole, it appears that she is not skilled in the area of financial management.

In addition, on the earlier form, she included VA educational assistance benefits as income, but this is income only so long as she is attending school, unlike her compensation benefits at the rate of 60%, which are a more stable source of income.  It does not appear, from the electronic or education folders, that she has continued to pursue a program of education.  Information in the electronic claims file reveals that since the most recent financial status report, the Veteran and her husband have moved to a different state, and have had two more children, for a total of three children.  She has not been contacted as to her current financial status, but based on the available information, financial difficulty would result in requiring repayment of the entire debt. 

With respect to other elements of equity and good conscience, the Veteran received $4,150.80, to which she was not entitled, and, therefore, she was unjustly enriched by this quantifiable amount, at VA's expense.  It has not been shown that recovery of the overpayment would defeat the purpose of VA education benefits, which is to help eligible students complete a program of education by providing financial assistance.  The Veteran has not claimed to have relinquished any valuable right or to have changed her position by reason of having relied on the additional erroneous benefits.   

Equity and good conscience means arriving at a fair decision between the beneficiary and VA, and involves balancing various factors between these two entities.  See 38 C.F.R. § 1.965.  After weighing all of the above factors, the Board finds that to require the Veteran to repay $2,000 would be equitable, but that to recover the remaining $2,150.80 would cause hardship and, in consideration of all equitable factors, would be against equity and good conscience, particularly in view of her relative lack of fault.  Thus, waiver of recovery of $2,000.00 is denied, while waiver of recovery of the remaining $2,150.80 is granted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The overpayment of Chapter 33 Post-9/11 GI Bill education benefits in the amount of $4,150.80 was properly created; to that extent, the appeal is denied.

Waiver of recovery of $2,000.00 of the overpayment is denied.  

Waiver of recovery of $2,150.80 of the overpayment is granted.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


